EXHIBIT 10.1
 
 
EXECUTION VERSION
 
SEPARATION AGREEMENT AND RELEASE
 
Reference is made to that certain Amended and Restated Employment Agreement (the
“Employment Agreement”), dated June 6, 2013 but effective as of April 1, 2013,
by and between Kevin Sheehan (the “Executive”) and NCL (Bahamas) Ltd. (the
“Company”).  Capitalized terms used but not defined herein shall have the
meanings given such terms in the Employment Agreement.  This Agreement will
confirm our mutual understanding concerning Executive’s resignation from all
positions and offices held by Executive, the separation of Executive’s
employment and certain related matters.
 
1.
Executive hereby submits on the date hereof (the “Separation Date”) his letter
of resignation to the Company as set forth in Annex A to this Agreement (the
“Resignation”).  Effective immediately, Executive shall: (a) hold no position or
office with or at the Company or any of its subsidiaries or Affiliates, whether
as a director, board committee member, officer, trustee, employee, agent or
other representative of the Company, including, without limitation, as President
and Chief Executive Officer of Norwegian Cruise Line Holdings Ltd. (“Parent”),
(b) have no authority to act on behalf of Parent, the Company or any of their
respective subsidiaries, (c) not hold himself out as having such authority,
enter into any agreement or incur any obligations on behalf of Parent, the
Company or any of their respective subsidiaries, or otherwise act in an
executive or other decision-making capacity with respect to Parent, the Company
or any of their respective subsidiaries, and (d) otherwise be deemed terminated
as an employee of the Company on the Separation Date.

 
 
The Company hereby waives its right to receive notice of termination under
Section 5.2 and Section 18 of the Employment Agreement, and the parties agree
that no additional notices of termination of employment shall be required under
the Employment Agreement by either Executive or the Company.

 
2.
Upon execution of this Agreement, Executive shall be entitled to receive:  (a)
all accrued and unpaid Base Salary (and accrued and unpaid vacation time)
through the Separation Date; (b) the incentive bonus of $1,627,500 for 2014
previously approved by the Compensation Committee, payable in a lump sum within
ten (10) days following the Separation Date and (c) reimbursement for any
legitimate reasonable business expenses through the Separation Date, in each
case in accordance with the Employment Agreement.

 
3.
Executive shall also be entitled to receive: (a) a cash separation payment in an
amount of $3,255,000, representing one (1) times the sum of Executive’s Base
Salary and Target Bonus, payable in a lump sum within ten (10) days following
the Separation Date, (b) the Company shall cause a portion of Executive’s
outstanding unvested equity-based awards (as set forth on Exhibit A) to become
immediately vested (and, in the case of stock options, exercisable) as of the
Separation Date (and all remaining unvested equity-based awards shall
immediately terminate, expire and be immediately forfeited as of the Separation
Date), and (c) the Company shall extend the expiration date of all vested
options to a date that is ninety (90) days after the date that the Company
announces its financial results for 2014.

 
4.
Executive and his eligible dependents shall also be entitled to continued
medical and dental coverage on substantially the same terms and conditions then
generally provided to active employees of the Company (including the terms
requiring employees to pay a portion of the applicable premiums) commencing on
the day following the Separation Date and continuing until the earlier of (i)
the end of the month in which the Executive turns 65; (ii) the Executive’s
death; (iii) the date the Executive becomes eligible for Medicare benefits under
the Social Security Act;

 
 
 
 

--------------------------------------------------------------------------------

 
 
 
 
and (iv) the date the Executive becomes eligible for coverage under the health
plan of a future employer.

 
5.
Except for compensation provided for in Paragraphs 2, 3 and 4, Executive shall
not be entitled to any payment or compensation of any kind from the Parent, the
Company or any of their subsidiaries or Affiliates.

 
6.
The parties acknowledge and agree that after giving effect to the accelerated
vesting described in Paragraph 3, all outstanding unvested equity awards with
respect to Parent, the Company or any of their respective subsidiaries
(including, for the sake of clarity, any outstanding unvested options to
purchase shares of Parent common stock pursuant to the Parent Equity Plan or
otherwise, and any outstanding unvested shares of Parent common stock) are
immediately forfeited and terminated without any payment to Executive in
consideration thereof.

 
7.
Executive acknowledges and agrees that he is bound and shall continue to be
bound by the obligations contained in the Employment Agreement, including,
without limitation, the provisions of Section 6 thereof (relating to
Confidential Information and Work Product, return of property, non-competition,
non-solicitation and non-hiring of employees and consultants and
non-solicitation of customers), all of which continue to apply for the durations
specified therein (including those provisions that continue to apply in
perpetuity following the Separation Date).  For the avoidance of doubt, nothing
in this Paragraph 7 shall be deemed to limit, amend or expand the terms of the
Employment Agreement.

 
8.
Prior to and after the Separation Date, Executive agrees that he will fully
cooperate with Parent, the Company, their respective subsidiaries and
Affiliates, at any level, and any of their officers, directors, shareholders,
counsel or employees: (a) concerning requests for information and
investigations, inquiries or proceedings relating to the Parent, the Company or
their respective subsidiaries and Affiliates or Executive’s actions, omissions,
involvement or participation therein, and (b) with respect to transition and
succession matters.  Executive’s cooperation shall include, but not be limited
to, providing documents or information, being available to meet and speak with
officers or employees of Parent or the Company and/or Parent’s or the Company's
counsel, executing documents and taking such other actions as may be requested
by Parent, the Company and/or Parent’s or the Company's counsel to effectuate
the foregoing.  The Company shall reimburse the Executive for reasonable out of
pocket costs related to such cooperation, other than fees and expenses of
attorneys, consultants, experts or other advisors.

 
9.
In addition to and without limitation of Executive’s obligations under Paragraph
8 of this Agreement, Executive shall fully cooperate with Parent, the Company,
their respective subsidiaries and Affiliates, at any level, and any of their
officers, directors, shareholders, counsel or employees with respect to any
claims brought or threatened against Parent, the Company or their respective
subsidiaries and Affiliates or any of their officers, directors, shareholders,
or employees relating to the period that the Executive served as an officer,
director, employee or representative of Parent, the Company or their
Affiliates.  The Company shall reimburse the Executive for reasonable out of
pocket costs related to such cooperation, other than fees and expenses of
attorneys, consultants, experts or other advisors.

 
10.
The parties acknowledge that this Agreement will be disclosed publicly.  The
parties approve the form of press release attached as Exhibit B to this
Agreement.

 
11.
Executive’s Release of Claims

 
 
 
 
 
2

--------------------------------------------------------------------------------

 
 
 
 
(a)
In exchange for good and valuable consideration, including the payments and
benefits described in Paragraphs 2, 3 and 4, the receipt and sufficiency of
which is hereby acknowledged, Executive, for and on behalf of himself and his
descendants, dependents, heirs, executors, administrators, successors or
permitted assigns (collectively, the “Executive Parties”), subject only to the
last sentence of this Paragraph 11(a), hereby waives, releases and discharges
all common law, statutory and other complaints, claims, demands, charges or
causes of action of any kind whatsoever, both known and unknown, in law or in
equity, which Executive ever had, now has or may have against Parent, the
Company and/or any of their Affiliates, subsidiaries and/or parents, if any, and
each of their respective predecessors, successors and assigns, shareholders in
their capacities as such, directors, officers, partners, members, managers,
employees, advisors, counsel, trustees (in their official and individual
capacities), representatives, agents and employee benefit plans and their
administrators and fiduciaries (in their official and individual capacities),
and each of their respective Affiliates, successors and assigns (collectively,
the “Releasees”) by reason of, arising from or related to facts, acts or
omissions which have occurred on or prior to the date that Executive signs this
Agreement (“Pre-Release Executive Facts”), including, without limitation, all
complaints, charges or causes of action arising out of Executive’s employment,
Resignation or termination of employment with or services for the Parent, the
Company or their respective subsidiaries and Affiliates, or any terms or
conditions of that employment or service (under the Employment Agreement or
otherwise), or arising under federal, state or local laws pertaining to
employment, including the National Labor Relations Act, the Civil Rights Act of
1991, the Americans With Disabilities Act of 1990, Title VII of the Civil Rights
Act of 1964, the Family and Medical Leave Act, the Sarbanes-Oxley Act of 2002,
all as amended, and all other federal, state and local laws relating to
discrimination on the basis of age, sex or other protected class, all claims
under federal, foreign, state or local laws or common law for express or implied
breach of contract, wrongful discharge, defamation, intentional infliction of
emotional distress or any other tort claim and all related claims for attorneys’
fees and costs.  Executive further agrees that this Release may be pleaded as a
full defense to all actions, suits, arbitrations or other proceedings covered by
the terms hereof that are or may be initiated, prosecuted or maintained by
Executive or the Executive Parties.  Notwithstanding the foregoing terms of this
Paragraph 11(a), Executive does not waive or release claims with respect to
(i) any right or claim under this Agreement, (ii) accrued vested benefits under
employee benefit plans of the Company subject to the terms and conditions of
such plans and applicable law that have not been otherwise forfeited, terminated
or expired (including pursuant to the terms of foregoing Paragraphs of this
Agreement), or (iii) any right to indemnification which Executive may have as a
result of serving as an officer, director, employee or representative of Parent,
the Company, any of their subsidiaries and Affiliates under applicable law, any
of the organizational or constitutional documents of Parent, the Company, any of
their subsidiaries and Affiliates, or under any other law or any other agreement
(collectively, the “Unreleased Claims”).

 
 
(b)
Executive acknowledges that Executive has not filed any complaint, charge, claim
or proceeding against any of the Releasees before any federal, foreign, state or
local agency, court or other body (each individually a “Proceeding”).  Executive
represents that Executive is not aware of any basis on which such a Proceeding
could reasonably be instituted.  Executive (i) acknowledges that Executive will
not initiate or cause to be initiated on his behalf any Proceeding and will not
participate in any Proceeding; and (ii) waives any right Executive may have to
benefit in any manner from any relief (whether monetary or otherwise) arising
out of any Proceeding, including, without limitation, any

 
 
 
 
 
3

--------------------------------------------------------------------------------

 
 
 
 
 
Proceeding conducted by the Equal Employment Opportunity Commission
(“EEOC”).  Further, Executive understands that, by executing this Release,
Executive will be limiting the availability of certain remedies that Executive
may have against the Company and limiting also the ability of Executive to
pursue certain claims against the Releasees.

 
 
(c)
EXECUTIVE ACKNOWLEDGES THAT EXECUTIVE HAS READ THIS RELEASE CAREFULLY, HAS BEEN
ADVISED BY THE COMPANY TO CONSULT AN ATTORNEY AND HAS DONE SO, AND FULLY
UNDERSTANDS THAT BY SIGNING BELOW EXECUTIVE IS GIVING UP RIGHTS WHICH HE MAY
HAVE TO SUE OR ASSERT A CLAIM AGAINST ANY OF THE RELEASEES.  EXECUTIVE
ACKNOWLEDGES THAT EXECUTIVE HAS NOT BEEN FORCED, COERCED, SUBJECT TO DURESS OR
PRESSURED IN ANY MANNER WHATSOEVER TO SIGN THIS RELEASE, AND EXECUTIVE AGREES TO
ALL OF ITS TERMS VOLUNTARILY.

 
 
(d)
This Release does not constitute an admission of liability or wrongdoing of any
kind by Executive or Parent or the Company or any of their respective
subsidiaries or Affiliates.

 
 
(e)
A failure of any of the Releasees to insist on strict compliance with any
provision of this Release shall not be deemed a waiver of such provision or any
other provision hereof.  If any provision of this Release is determined to be so
broad as to be unenforceable, such provision shall be interpreted to be only so
broad as is enforceable, and in the event that any provision is determined to be
entirely unenforceable, such provision shall be deemed severable, such that all
other provisions of this Release shall remain valid and binding upon Executive
and the Releasees.

 
12.
This Agreement shall be governed by and construed in accordance with the laws of
the State of Florida, without giving effect to any choice of law or conflicting
provision or rule (whether of the State of Florida or any other jurisdiction)
that would cause the laws of any jurisdiction other than the State of Florida to
be applied.  In furtherance of the foregoing, the internal law of the State of
Florida will control the interpretation and construction of this Agreement, even
if under such jurisdiction’s choice of law or conflict of law analysis, the
substantive law of some other jurisdiction would ordinarily apply.  Any action
arising out of or relating to this Agreement or to enforce this Agreement must
be brought exclusively in a federal or state court situated in Miami-Dade
County, Florida and all parties hereto waive any objection to venue in those
courts.  All parties to this Agreement agree that the jurisdiction and venue
provisions under this Paragraph 12 are appropriate. All payments under this
Agreement shall be subject to deduction for applicable withholding taxes
pursuant to any applicable law or regulation.

 
13.
Sections 5.7,7, 8, 11, 12, 14, 15, 16, 17, 18, 19 and 20 of the Employment
Agreement shall apply to this Agreement mutatis mutandis.

 
[Signature Page Follows]
 


 
 
 
 
 
 
4

--------------------------------------------------------------------------------

 
 
 

 
Very truly yours,
         
NORWEGIAN CRUISE LINE HOLDINGS LTD.
         
 
By:
/s/ Daniel S. Farkas     Name:  Daniel S. Farkas     Title:   Senior Vice
President and General Counsel          

 

 
NCL (BAHAMAS) LTD.
       
 
By:
/s/ Daniel S. Farkas     Name:  Daniel S. Farkas     Title:   Senior Vice
President and General Counsel                     Dated:   January 8, 2015   

 
 






                                          
 
 
 
[Signature Page to Separation Agreement and Release]
 
 

--------------------------------------------------------------------------------

 
 
 
Acknowledged and accepted:
               
/s/ Kevin Sheehan
   
Kevin Sheehan
   
 
      Dated: January 8, 2015                    

 


 
 
 
 
 
 
 
 
 
[Signature Page to Separation Agreement and Release]
 
 

--------------------------------------------------------------------------------

 

 
Annex A
 


Norwegian Cruise Line Holdings Ltd.
NCL (Bahamas) Ltd.
 
To Whom It May Concern:
 
Effective as of January 8, 2015, I hereby tender my resignations from any and
all positions and offices I hold with or at Norwegian Cruise Line Holdings Ltd.,
NCL (Bahamas) Ltd. or any of their respective subsidiaries or affiliates,
whether as a director, board committee member, officer, trustee, employee, agent
or other representative, including, without limitation, as President and Chief
Executive Officer.
 
 

 
Sincerely,
             
 
/s/ Kevin Sheehan    
Kevin Sheehan
       


 
 
 


 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
Exhibit A
 
Unvested Equity-Based Awards to be Accelerated
 
1/18/2013 Stock Option Grant: 
Acceleration with respect to 34,461 unvested options (this represents
acceleration of one-third of the remaining unvested portion of this option grant
that was attributable to the original July 2009 award of 150,000 Ordinary
Profits Units)

 
6/4/2013 Stock Option Grant:
Full acceleration with respect to the remaining 375,000 unvested options

 
4/1/2014 Stock Option Grant:
Full acceleration with respect to the remaining 500,000 unvested options

 
7/23/2009 Initial Units Grant:
Acceleration with respect to 56,687 unvested restricted shares (this represents
acceleration of one-third of the remaining unvested restricted shares that were
attributable to the original July 2009 award of 150,000 Ordinary Profits Units)

 
No acceleration of any other unvested equity awards (the remaining 544,711
unvested options, and the remaining 635,971 unvested shares, are forfeited and
expire as of the Separation Date).
 

 
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------